Exhibit 10.1 Purchase AND SALE AGREEMENT THIS PURCHASE AND SALE AGREEMENT (this “Agreement” ) dated effective February 28th , 2017 (the “ Effective Date ”). BETWEEN: COMSTOCK RESOURCES DEVELOPMENT LLC, a limited liability company organized under the laws of the State of Nevada (the “ Vendor ”), - and - DEL TORO SILVER CORP and/or its assigns, a corporation incorporated under the laws of the Nevada (as applicable, “ DTOR” ). RECITALS: A. The Vendor is the owner of One Hundred percent (100%) of the right, title, and interest in and to the four (4) unpatented BLM mining claims, together with all of the equipment, improvements, structures, supplies, and inventory located on the mining claims, all as situated in Storey County, Nevada, as set out in SchedulesA and B hereto (collectively, the “ Mining Claims ”). C. The Vendor and DTOR wish to enter into this Agreement providing for the Purchase and the sale of the Mining Claims from the Vendor to DTOR, in accordance with this Agreement. THEREFORE , in consideration of the Purchase Price as defined in Section 2.1 below, paid on the Effective Date by DTOR to the Vendor plus the mutual covenants and agreements set out in this Agreement, and other good and valuable consideration, the receipt and sufficiency of which is hereby acknowledged, the Parties agree as follows: ARTICLE 1 definitions and principles of interpretation Definitions Whenever used in this Agreement, the following words and terms have the meanings set out below: “ Affiliate ” of any Person means, at the time such determination is being made, any other Person controlling, controlled by or under common control with such first Person, in each case, whether directly or indirectly, and “ control ” and any derivation thereof means the possession, directly or indirectly, of the power to direct or significantly influence the management and business or affairs of a Person whether through the ownership of voting securities or otherwise; Del Toro – Comstock Resources Development Purchase Agreement Initials: JG PF “ Agreement ” means this purchase and sale agreement, including all schedules to, and all amendments or restatements of, as permitted, and references to “ Article ” or “ Section ” mean the specified Article or Section of this Agreement; “
